RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
 
Claims 1, 4-11, 16-18, 21, 23, 24, and 27-35 are pending in the application.  Claims 2, 3, 12-15, 19, 20, 22, 25, and 26 have been cancelled.  Claim 35 is newly added.  Claim 29 is withdrawn due to Applicant’s election by original presentation.
Amendments to the claims, filed November 23, 2020, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (b) rejection of claims 1, 4-11, 16-18, 21, 23, 24, 27, 28, and 30-34, made of record in the office action mailed September 28, 2020, Page 3, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed January 13, 2021.
	
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1, 4-11, 16-18, 21, 23, 24, 27, 28, and 30-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1 and 11, the limitation “cured binder” is not supported by the originally filed disclosure.  While the disclosure supports the binder being “curable”, the originally filed disclosure does not state nor in any way indicate that the curable binder is “cured”.  Therefore, this limitation is considered new matter.
Regarding claim 16, the newly added limitation “curing the curable binder” is not supported by the originally filed disclosure.  While the disclosure supports the binder being “curable”, the originally filed disclosure does not state nor in any way indicate that the curable binder is “cured”.  Therefore, this limitation is considered new matter.
Claims 4-10, 17, 18, 21, 23, 24, 27, 28, and 30-35 are rejected based on their dependency on claims 1, 11, or 16.

Claim Rejections - 35 USC § 103
Claims 1, 4-5, 16, 17, 23, 24, 27, 28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lintz (U.S. Pat. Pub. 2012/0085567) in view of Croop (U.S. 3,974,302).
Regarding claims 1 and 5, Lintz teaches an electrically insulating sheet (Abstract) comprising: inorganic particles in the form of fibers (fiberglass, Paragraph [0007]), the fibres aspect ratio of from about 500 to about 250,000 with a length of from about 0.25 mm to about 12.5 mm = about 1 nm to about 25 µm, Paragraph [0007]) and an average length of between 1 millimetre and 1 centimetre (about 0.25 mm to about 12.5 mm, Paragraph [0007]), a cured binder which binds the inorganic particles together to form the inorganic sheet (epoxy, Paragraphs [0007] and [0049]), for use as solid insulation in an electrical device (Paragraph [0003]), the inorganic particles being at least 90% by weight of the inorganic sheet (50-95 wt.% fibers, Paragraph [0007]) and the binder being less than 10% by weight of the inorganic sheet (3-40 wt.% binder, Paragraph [0007]). 
Lintz fails to teach wherein the inorganic sheet has a thickness within a range of 0.1 to 10 micrometers.  While Lintz teaches a thickness of 38 to 381 microns (Paragraph [0008]), it does not teach away from using another sheet thickness.
Croop teaches a porous, electrical insulating adhesive substrate (Abstract) comprising a porous sheet having a thickness of about 0.25 mil to 30 mils (about 6.35 microns to 762 microns) (Col. 3, lines 12-18).
Lintz and Croop both relate to porous, oil permeable, electrical insulation for transformers.
It would have been obvious to one of ordinary skill in the art to have the thickness of the inorganic sheet of Lintz to be about 6.35 microns as taught by Croop as being a known usable thickness of an insulation sheet for use in electrical insulation for transformers.
Regarding claims 4 and 17, the limitation “produced by an electrospinning technique” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of 
Regarding claim 10, Lintz teaches wherein the inorganic fibers are made from at least one of the inorganic materials selected from the group consisting of silicon dioxide (fiberglass, Paragraph [0007]).
Regarding claim 16, Lintz teaches a method of producing an electrically insulating sheet for use as solid insulation in an electrical device (Abstract), the method comprising mixing inorganic particle in the form of fibers (fiberglass, Paragraph [0007]; Paragraph [0090]) with a curable binder (epoxy, Paragraphs [0007] and [0049]), the fibres have an average diameter of between 1 nanometer and 200 micrometers (aspect ratio of from about 500 to about 250,000 with a length of from about 0.25 mm to about 12.5 mm = about 1 nm to about 25 µm, Paragraph [0007]) and an average length of between 1 millimetre and 1 centimetre (about 0.25 mm to about 12.5 mm, Paragraph [0007]), for use as solid insulation in an electrical device (Paragraph [0003]), the inorganic particles being at least 90% by weight of the inorganic sheet (50-95 wt.% fibers, Paragraph [0007]) and the binder being less than 10% by weight of the inorganic sheet (3-40 wt.% binder, Paragraph [0007]), and curing the curable binder to bind the inorganic particles together (epoxy, Paragraphs [0007] and [0049]),
Lintz fails to teach wherein the inorganic sheet has a thickness within a range of 0.1 to 10 micrometers. While Lintz teaches a thickness of 38 to 381 microns (Paragraph [0008]), it does not teach away from using another sheet thickness.
Abstract) comprising a porous sheet having a thickness of about 0.25 mil to 30 mils (about 6.35 microns to 762 microns) (Col. 3, lines 12-18).
Lintz and Croop both relate to porous, oil permeable, electrical insulation for transformers.
It would have been obvious to one of ordinary skill in the art to have the thickness of the inorganic sheet of Lintz to be about 6.35 microns as taught by Croop as being a known usable thickness of an insulation sheet for use in electrical insulation for transformers.
Regarding claims 23, 27, and 35, Lintz in view of Croop teaches wherein the inorganic sheet is porous and impregnated with an electrically insulating fluid (Paragraph [0081]).
Regarding claims 24 and 28, Lintz in view of Croop teaches wherein the cured binder is epoxy (Paragraph [0007]).

Claims 6-9, 21, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lintz (U.S. Pat. Pub. 2012/0085567) in view of Croop (U.S. 3,974,302) and further in view of Turpin (U.S. Pat. Pub. 2013/0337246).
	Lintz and Croop are relied upon as discussed above.
	Regarding claims 6-9, 21, and 32, Lintz in view of Croop fails to teach wherein the inorganic sheet is laminated to another inorganic sheet or to an electrically insulating polymer sheet to form a laminate, wherein the polymer sheet is cellulose based or aramid based, and wherein the inorganic sheet is laminated between a plurality of inorganic sheets or to a plurality electrically insulating polymer sheets to form the laminate.
nonwoven paper layer, Abstract; Paragraphs [0009] and [0026]) which is laminated with an adhesive to an electrically insulating polymer sheet (nonwoven fabric layer, Abstract; Paragraphs [0010], [0019], and [0028]) to form a laminate wherein the laminate is used in transformers (Paragraph [0002]) and wherein the polymer sheet is aramid based (Paragraph [0028]).  Turpin further teaches the electrically insulating polymer sheet (nonwoven fabric layer) can provide excellent resistance to tear, while also enhancing tensile strength and overall flexibility after heat aging of the laminate (Paragraph [0046]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the inorganic sheet of Lintz in view of Croop be laminated to an electrically insulating aramid based polymer sheet to form a laminate as taught by Turpin in order to provide excellent resistance to tear while also enhancing tensile strength and overall flexibility after heat aging.
	Turpin fails to teach the adhesive for binding the inorganic sheet to another insulating sheet is provided as dots.
Croop teaches a porous, electrical insulating adhesive substrate wherein the adhesive is applied in a predetermined pattern covering about 10 percent to 90 percent of the sheet material area (Abstract).  Croop additionally teaches the adhesive securely bonds the layers of insulation together preventing any movement due to electrical stresses while still maintaining oil permeability (Col. 6, lines 52-55).  Croop further more teaches the adhesive is an epoxy (Col. 2, lines 36-38).  As such, the surface binder comprises the cured binder (both are epoxy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the inorganic sheet of Lintz in view of Croop and Turpin be 
	Regarding claims 33 and 34, Lintz in view of Croop fails to teach wherein the inorganic sheet is laminated between a plurality of inorganic sheets and to a plurality electrically insulating polymer sheets, respectively, to form the laminate.
	Turpin teaches the inorganic sheet (nonwoven paper layer) and polymer sheet (nonwoven fabric layer) can be provided in alternating layers (Paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the inorganic sheet of Lintz in view of Croop could be layered together in alternating fashion with the polymer sheet of Turpin in order to form a laminate.  Therefore, in such a laminate one inorganic sheet would be laminated between a plurality of inorganic sheets and to a plurality electrically insulating polymer sheets, respectively.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lintz (U.S. Pat. Pub. 2012/0085567) in view of Croop (U.S. 3,974,302) and further in view of Vandervoort (U.S. Pat. Pub. 2015/0052880).
	Lintz and Croop are relied upon as discussed above.
Abstract; Paragraph [0060]).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute alumina fibers for fiberglass (alumino-silicate fibers).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lintz (U.S. Pat. Pub. 2012/0085567) in view of Croop (U.S. 3,974,302) and further in view of Hosoda (U.S. Pat. Pub. 2012/0277398).
	Lintz and Croop are relied upon as discussed above.
Regarding claim 30, Lintz in view of Croop fails to teach the thickness of the sheet is within a range of 0.1 to 5 micrometers. 
Hosoda teaches an insulating film for an electromagnetic coil (Abstract) used in transformers (Paragraph [0001]).  Hosoda further teaches the thickness of the insulating film for an electromagnetic coil can be appropriately selected depending on the output of the motor, the disposal state of the coils, and the like (Paragraph [0024])
Therefore, the exact thickness of the sheet of Lintz in view of Croop is deemed to be a result effective variable with regard to the output of the motor, the disposal state of the coils, and the like as taught by Hosoda.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 0.1-5 micrometers, in the absence of a showing of criticality in the claimed thickness.  MPEP 2144.05 II B.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn (U.S. Pat. Pub. 2003/0219581).
Regarding claim 11, Flynn teaches a laminate comprising an electrically insulating inorganic sheet (Abstract; Paragraph [0022]) laminated to another electrically insulating sheet (fabric/scrim, Paragraph [0035]) wherein the electrically insulating inorganic sheet comprises at least 97% by weight particles in the form of flakes (50-99 wt,% glass flakes, Paragraph [0005]), and a cured binder which binds the particles together being less than 3% by weight of the sheet (1-50 wt.% bonding agent, Paragraphs [0005] and [0029]), and wherein the flakes have a thickness between 1 and 10 micrometers (3-10 microns, Paragraph [0024]).  Flynn further teaches that the flakes are produced by extruding molten glass to form a long thin tube and subsequently grounding the pieces of the glass tube in a ball mill (Paragraph [0024]).  Flynn additionally teaches the ground flakes are generally put through a series of vibratory screens to obtain flakes of the desired particles size distribution (Paragraph [0024]).
Therefore, the exact area of the flakes is deemed to be a result effective variable with regard to the desired particles size distribution.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 1 mm2 to 1 cm2, in the absence of a showing of criticality in the claimed area.  MPEP 2144.05 II B.  
Additionally, while the reference does not specifically teach the claimed ranges of at least 97% by weight particles and less than 3% by weight binder, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by .

Claims 1, 4, 5, 7-10, 16-18, 21, 23, 24, 27, 28, 30, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Golner (U.S. Pat. Pub. 2015/0109087) in view of Vandervoort (U.S. Pat. Pub. 2015/0052880) and Hosoda (U.S. Pat. Pub. 2012/0277398).
Regarding claims 1, 5, 24, 30, and 31, Golner teaches an electrically insulating sheet (second layer, Abstract; 33, Fig. 2, Paragraph [0021]) comprising at least 90% by weight particles in the form of fibres (95-100 wt.% staple fibers, Paragraph [0021]), and a cured binder (polybutylene terephthalate, which is a polyester, Paragraph [0021]) which binds the particles together to form the sheet (0-5 wt.% binder fibers, Paragraph [0021]), for use as solid insulation in an electrical device (Paragraph [0021]), and wherein the sheet is porous (Paragraph [0028]) and impregnated with an electrically insulating fluid (Paragraphs [0002], [0019], and [0031]).  Golner further teaches the staple fibers can be made from any materials/composites/alloys that are mechanically and chemically stable at the maximum operating temperature of the power transformer (Paragraph [0034]), which is at least 155°C (Paragraph [0036]).  Golner teaches wherein the fibres have an average diameter of between 1 nanometer and 200 micrometers (on the order of microns, Paragraph [0031]) and an average length of between 1 millimetre and 1 centimetre (on the order of millimeters to centimeters, Paragraph [0031]).  Assuming an average diameter of 10 micrometers and an average length of 1 millimeter, the aspect ratio for the fibers would be 1:10.  While Paragraph [0031] refers to the binder fibers, the binder fibers are staple fibers coated with a binder material (Abstract) and therefore, the staple fibers would 
Golner fails to teach the electrically insulating sheet is an inorganic sheet and the particles are inorganic particles. 
Vandervoort teaches a high temperature resistant inorganic fiber based paper comprising inorganic fibers which can be useful for a variety of high temperature thermal insulation applications (Abstract, Paragraph [0002]).  Vandervoort additionally teaches the inorganic fiber paper does not emit a flame (i.e. flame resistance) when exposed to temperatures of 400°C or greater (Paragraph [0007]).
Golner and Vandervoort both relate to fiber based papers used as insulation in high temperature applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the staple fibers of Golner be inorganic as taught by Vandervoort in order to have heat resistant fibers in the electrically insulating sheet.  One of ordinary skill in the art would have been motivated to have the staple fibers of Golner be inorganic in order to provide flame resistance.
Golner additionally teaches the thickness of the sheet (layer) may be thinner than listed in Table 1 (82.4-141 µm) (Paragraph [0025]) but fails to teach the thickness of the sheet is within a range of 0.1 to 10 micrometers and 0.1 to 5 micrometers, respectively. 
Hosoda teaches an insulating film for an electromagnetic coil (Abstract) used in transformers (Paragraph [0001]).  Hosoda further teaches the thickness of the insulating film for an electromagnetic coil can be appropriately selected depending on the output of the motor, the disposal state of the coils, and the like (Paragraph [0024])

Regarding claims 4 and 17, the limitation “produced by an electrospinning technique” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Golner in view of Vandervoort discloses inorganic fibers having an average length between 1 millimeter and 1 centimeter.
Regarding claim 7, Golner teaches wherein the sheet is a layer in a laminate (Abstract; Paragraph [0021]).
Regarding claims 8 and 21, Golner in view of Vandervoort teaches the inorganic sheet is laminated to another inorganic sheet to form the laminate (Paragraph [0021]; the staple fibers are inorganic, as discussed above).
Regarding claim 9, the limitations only further limit the alternative limitation of an electrically insulating polymer sheet.  Therefore, since the reference discloses the limitation of 
Regarding claim 10, Vandervoort teaches wherein the inorganic fibers are made from at least one of the inorganic materials selected from the group consisting of aluminium oxide and zirconium dioxide (Paragraphs [0059]-[0060]).
Regarding claim 16, Golner teaches a method (Paragraph [0017], claim 20) of producing an electrically insulating sheet (second layer, Abstract; 33, Fig. 2, Paragraph [0021]) for use as solid insulation in an electrical device (Paragraph [0021]), the method comprising forming (Paragraph [0017], claim 20) the sheet from a mixture at least 90% by weight particles in the form of fibres (95-100 wt.% staple fibers, Paragraph [0021]), and a cured binder (polybutylene terephthalate, which is a polyester, Paragraph [0021]) which binds the particles together being less than 10% by weight of the sheet (0-5 wt.% binder fibers, Paragraph [0021]), and wherein the sheet is porous (Paragraph [0028]) and impregnated with an electrically insulating fluid (Paragraphs [0002], [0019], and [0031]).  Golner further teaches the staple fibers can be made from any materials/composites/alloys that are mechanically and chemically stable at the maximum operating temperature of the power transformer (Paragraph [0034]), which is at least 155°C (Paragraph [0036]).  Golner teaches wherein the fibres have an average diameter of between 1 nanometer and 200 micrometers (on the order of microns, Paragraph [0031]) and an average length of between 1 millimetre and 1 centimetre (on the order of millimeters to centimeters, Paragraph [0031]).  While Paragraph [0031] refers to the binder fibers, the binder fibers are staple fibers coated with a binder material (Abstract) and therefore, the staple fibers would also have a diameter on the order of microns and a length on the order of millimeters to centimeters.

Vandervoort teaches a high temperature resistant inorganic fiber based paper comprising inorganic fibers which can be useful for a variety of high temperature thermal insulation applications (Abstract, Paragraph [0002]).  Vandervoort additionally teaches the inorganic fiber paper does not emit a flame (i.e. flame resistance) when exposed to temperatures of 400°C or greater.
Golner and Vandervoort both relate to fiber based papers used as insulation in high temperature applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the staple fibers of Golner be inorganic as taught by Vandervoort in order to have heat resistant fibers in the electrically insulating sheet.  One of ordinary skill in the art would have been motivated to have the staple fibers of Golner be inorganic in order to provide flame resistance.
Golner additionally teaches the thickness of the sheet (layer) may be thinner than listed in Table 1 (82.4-141 µm) (Paragraph [0025]) but fails to teach the thickness of the sheet is within a range of 0.1 to 10 micrometers. 
Hosoda teaches an insulating film for an electromagnetic coil (Abstract) used in transformers (Paragraph [0001]).  Hosoda further teaches the thickness of the insulating film for an electromagnetic coil can be appropriately selected depending on the output of the motor, the disposal state of the coils, and the like (Paragraph [0024])
Therefore, the exact thickness of the sheet of Golner in view of Vandervoort is deemed to be a result effective variable with regard to the output of the motor, the disposal state of the coils, 
Regarding claims 23, 27, and 35, Golner in view of Vandervoort and Hosoda teaches wherein the inorganic sheet is porous and impregnated with an electrically insulating fluid (Paragraphs [0002], [0018], [0019], and  [0031]).
Regarding claim 28, Golner in view of Vandervoort and Hosoda teaches wherein the cured binder is polyester (polybutylene terephthalate, Paragraph [0021]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Golner (U.S. Pat. Pub. 2015/0109087) in view of Vandervoort (U.S. Pat. Pub. 2015/0052880) and Hosoda (U.S. Pat. Pub. 2012/0277398) and further in view of Croop (U.S. 3,974,302).
Golner, Vandervoort, and Hosoda are relied upon as discussed above.
Regarding claim 6, Golner in view of Vandervoort and Hosoda fails to teach wherein the inorganic sheet is, on a surface of the inorganic sheet, provided with dots of a surface binder, for facilitating binding of the inorganic sheet to another electrically insulating sheet to form a laminate.
Croop teaches a porous, electrical insulating adhesive substrate wherein the adhesive is applied in a predetermined pattern covering about 10 percent to 90 percent of the sheet material area (Abstract).  Croop additionally teaches the adhesive securely bonds the layers of insulation together preventing any movement due to electrical stresses while still maintaining oil permeability (Col. 6, lines 52-55).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the inorganic sheet of Golner in view of Vandervoort and Hosoda be provided with, on a surface of the inorganic sheet, dots of a surface binder, for facilitating binding of the inorganic sheet to another electrically insulating sheet to form a laminate as taught by Croop in order to securely bond the inorganic sheet to another electrically insulating sheet.  One of ordinary skill in the art would have been motivated to have the inorganic sheet be provided with, on a surface of the inorganic sheet, dots of a surface binder, for facilitating binding of the inorganic sheet to another electrically insulating sheet to form a laminate in order to prevent any movement of the sheets due to electrical stresses while still maintaining oil permeability

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed January 13, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the limitation “cured binder” is fully supported by the specification as originally filed in a way that conveys with reasonable clarity that Applicant was in possession of the invention.  Applicant notes that Paragraph [0031] of Applicant’s specification provides a number of non-limiting examples of curable binders, including “epoxy or polyester, or a phenolic resin”.  Applicant also points to Paragraphs [0041] and [0046] for support.
However, as discussed above, Applicant never discusses nor indicates in any way the curable binder being “cured”.  The paragraphs that Applicant points to only state that the binder 
The remainder of Applicant’s arguments were previously addressed in the Advisory Action mailed January 13, 2021 starting on Page 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

						
                                                                                  /Alicia Chevalier/                                                                                  Supervisory Patent Examiner, Art Unit 1788                                                                                                                 /EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 13, 2021